DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite the limitation "calculating Va+Vb−Vc−Vd plus a max uncertainty as an upper range value".  It is unclear from the language of the claim if "an upper range value" is the "max uncertainty" or is the result of "Va+Vb-Vc-Vd plus a max uncertainty". For the purposes of examination “an upper range value” shall be interpreted as the result of "Va+Vb-Vc-Vd plus a max uncertainty". This rejection could be overcome by amending the claim language to recite for example, “determine an upper range value by calculating Va+Vb−Vc−Vd plus a max uncertainty”.
Claims 2, 9, and 16 recite the limitation "calculating Va+Vb−Vc−Vd minus a max uncertainty as a lower range value".  It is unclear from the language of the claim if "a lower range value" is the "max uncertainty" or is the result of "Va+Vb-Vc-Vd minus a max uncertainty". For the purposes of examination “a lower range value” shall be interpreted as the result of "Va+Vb-Vc-Vd minus a max uncertainty". This rejection could be overcome by amending the claim language to recite for example, “determine a lower range value by calculating Va+Vb−Vc−Vd minus a max uncertainty”.
Claims 2, 9, and 19 recite the limitation “identifying an anomaly in response”. It is unclear from the language of the claim if “an anomaly” is intended to be a new limitation or referring to the previously recited “an anomaly” in claims 1, 8, and 15. This rejection could be overcome by amending the claim language by amending the claim language to clarify if the anomaly recited in claims 2, 9, and 19 is a new anomaly or is referring to a previously recited anomaly.
Claims 3, 10, and 17 recite the limitations “a true volume of the prover between D1 and D3 is BPVA, a true volume of the prover between D2 and D4 is BPVB, a true volume of the prover between D2 and D3 is BPVC, a true volume of the prover between D1 and D4 is BPVD”. It is unclear from the language of the claim what the acronyms BPVA, BPVB, BPVC, and BPVD represent. It is preferable, when reasonable, to define an acronym in the claims. Further, the recited limitations are indefinite, because it is unclear from the language of the claim how a true volume of the prover is a BPV. This rejection could be overcome by amending the claims language to clarify the recited acronyms and clarify how the different base prover volumes are being defined.

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 4-10, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 20110130997 A1) in view of Weaver (US 20120186323 A1) and Harada et al. (US 20190049001 A1).

Regarding Claims 1, 8, and 15. Day teaches:
four detectors D1, D2, D3, and D4 (See Fig. 8 and para[0031]: a first detector pair 316, 318 and a second detector pair 330, 332.); 
a data acquisition and monitoring system in communication with D1, D2, D3, and D4 (See Fig. 8 and para[0031]: The processor 326 is also configured to count individual sets of pulses from the meter for each indicated volume.); 
wherein the data acquisition and monitoring system is configured to perform steps of: receiving signals from detectors D1, D2, D3 and D4 on a prover (See Fig. 8 and para[0031]: a prover 320 includes a prover conduit 322 having a displacer 324 therein.); 
using the received signals to: 
measure a flow volume between the detectors D1 and D3 as a measured volume Va (See Fig. 8 and para[0031]: First, the detector 316 is operable to indicate a volume V.sub.6 with the detector 318.); 
measure a flow volume between the detectors D2 and D4 as a measured volume Vb (See Fig. 8 and para[0031]: Third, the detector 330 is operable to indicate a volume V.sub.7 with the detector 332.); 
measure a flow volume between the detectors D2 and D3 as a measured volume Vc (See Fig. 8 and para[0031]: Fourth, the detector 330 is also operable to indicate a volume V.sub.9 with the detector 318.); and
measure a flow volume between the detectors D1 and D4 as a measured volume Vd (See Fig. 8 and para[0031]: Second, the detector 316 is also operable to indicate a volume V.sub.8 with the detector 332.).
Day is silent as to the language of:
A system for identifying an anomaly in flow meter proving equipment, the system comprising:
calculating Va+Vb−Vc−Vd plus a max uncertainty as an upper range value; 
identifying an anomaly in response to the upper range value being less than zero; and 
initiating recalibration of the prover in response to the identifying of the anomaly.
Nevertheless Weaver teaches:
A system for identifying an anomaly in flow meter proving equipment (See Fig. 1, Fig. 5, para[0045], and para[0048] – para[0050]: Embodiments of the invention may also evaluate transducer health, or performance, by evaluating the four displacer detection points. By verifying the four metered volumes for proving a flowmeter 12, corrected to base temperature and pressure conditions as outlined in API Standards, to the above relationship, embodiments determine if the detection system is performing within the required repeatability tolerance.), the system comprising:
calculating Va+Vb−Vc−Vd (See Fig. 5 and para[0048] – para0050]: VOL.sub.1+VOL.sub.2=VOL.sub.3+VOL.sub.4.);
initiating recalibration of the prover in response to the identifying of the anomaly (See para[0044] – para[0050]: This evaluation may be done at the time of waterdraw calibration of the prover, as is known in the art of calibrating flowmeter provers, and on a periodic basis thereafter. Verifying the four metered volumes for proving a flowmeter 12.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Day by A system for identifying an anomaly in flow meter proving equipment, the system comprising: calculating Va+Vb−Vc−Vd; and initiating recalibration of the prover in response to the identifying of the anomaly such as that of Weaver. Day and Weaver are analogous to the instant application, because all of the references are directed to the same field of endeavor. Weaver teaches, “Embodiments of the invention may also evaluate transducer health, or performance, by evaluating the four displacer detection points (e.g., rising and falling pulse edges) of the pulses provided by two transducers 128 on the prover flow tube 104” (See para[0045]). Weaver further teaches, “By verifying the four metered volumes for proving a flowmeter 12, corrected to base temperature and pressure conditions as outlined in API Standards, to the above relationship, embodiments determine if the detection system is performing within the required repeatability tolerance” (See para[0050]). One of ordinary skill would have been motivated to modify Day, because calculating Va+Vb−Vc−Vd would have helped to evaluate transducer health and verify that the prover is preforming within the required repeatability tolerance, as recognized by Weaver. 
Weaver is silent as to the language of:
calculating plus a max uncertainty as an upper range value; and
identifying an anomaly in response to the upper range value being less than zero.
Nevertheless Harada teaches: 
calculating plus a max uncertainty as an upper range value (Fig. 8 and para[0086] - para[0088]: the threshold setting unit 28e sets as the upper limit threshold PDNα, the value obtained by adding the detection error range ΔPDNa to the nominal value PDNn (PDNα=PDNn+ΔPDNa).); and
identifying an anomaly in response to the upper range value being less than zero (See Fig. 8, para[0046] – para[0047], and para[0071]: Individually determining whether the output pressure P1 or the lateral pressure PDN is deviated from a predetermined range (range between an upper limit threshold PDNα and a lower limit threshold PDNβ). On the other hand, if the hydraulic pressure difference ΔP is more than the upper limit threshold ΔPα (ΔP>ΔPα, step S3: high) or less than the lower limit threshold ΔPβ (ΔPβ>ΔP, step S3: low), the comparison determination unit 28b determines that the characteristic abnormality occurs).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Day by calculating plus a max uncertainty as an upper range value; and identifying an anomaly in response to the upper range value being less than zero such as that of Harada. Day and Harada are analogous to the instant application, because all of the references are directed to the same problem. Harada teaches, “The lateral pressure PDN changes depending on the oil temperature To or the like; therefore, the threshold setting unit 28e sets the margin ΔPDNn based on the variation of the current value and the lateral pressure PDN.” (See para[0086]). One of ordinary skill would have been motivated to modify Day, because determining an upper range value by adding a max uncertainty would have helped to compensate for variation in measurements due to temperature or the like, as recognized by Harada.
Claims 8 and 15 recite substantially the same limitations as claim 1 and are rejection for the same reasons as recited above.

Regarding Claims 2, 9, and 16. Day is silent as to the language of:
The system of claim 1, or the method of claim 8, or the non-volatile computer readable medium of claim 15,
wherein the data acquisition and monitoring system is further configured to perform steps of: 
calculating Va+Vb−Vc−Vd minus the max uncertainty as a lower range value; and 
identifying an anomaly in response to the lower range value being greater than zero.
Nevertheless Weaver teaches:
calculating Va+Vb−Vc−Vd (See Fig. 5 and para[0048] – para0050]: VOL.sub.1+VOL.sub.2=VOL.sub.3+VOL.sub.4.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Day by A system for identifying an anomaly in flow meter proving equipment, the system comprising: calculating Va+Vb−Vc−Vd such as that of Weaver. Day and Weaver are analogous to the instant application, because all of the references are directed to the same field of endeavor. Weaver teaches, “Embodiments of the invention may also evaluate transducer health, or performance, by evaluating the four displacer detection points (e.g., rising and falling pulse edges) of the pulses provided by two transducers 128 on the prover flow tube 104” (See para[0045]). Weaver further teaches, “By verifying the four metered volumes for proving a flowmeter 12, corrected to base temperature and pressure conditions as outlined in API Standards, to the above relationship, embodiments determine if the detection system is performing within the required repeatability tolerance” (See para[0050]). One of ordinary skill would have been motivated to modify Day, because calculating Va+Vb−Vc−Vd would have helped to evaluate transducer health and verify that the prover is preforming within the required repeatability tolerance, as recognized by Weaver.
Weaver is silent as to the language of:
calculating minus the max uncertainty as a lower range value; and 
identifying an anomaly in response to the lower range value being greater than zero.
Nevertheless Harada teaches: 
calculating minus the max uncertainty as a lower range value (Fig. 8 and para[0086] - para[0088]: lower limit threshold PDNβ the value obtained by subtracting the margin ΔPDNn and the detection error range ΔPDNa from the nominal value PDNn.); and
identifying an anomaly in response to the lower range value being greater than zero (See Fig. 8, para[0046] – para[0047], and para[0071]: Individually determining whether the output pressure P1 or the lateral pressure PDN is deviated from a predetermined range (range between an upper limit threshold PDNα and a lower limit threshold PDNβ). On the other hand, if the hydraulic pressure difference ΔP is more than the upper limit threshold ΔPα (ΔP>ΔPα, step S3: high) or less than the lower limit threshold ΔPβ (ΔPβ>ΔP, step S3: low), the comparison determination unit 28b determines that the characteristic abnormality occurs).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Day by calculating minus the max uncertainty as a lower range value; and identifying an anomaly in response to the lower range value being greater than zero such as that of Harada. Day and Harada are analogous to the instant application, because all of the references are directed to the same problem. Harada teaches, “The lateral pressure PDN changes depending on the oil temperature To or the like; therefore, the threshold setting unit 28e sets the margin ΔPDNn based on the variation of the current value and the lateral pressure PDN.” (See para[0086]). One of ordinary skill would have been motivated to modify Day, because determining an upper range value by adding a max uncertainty would have helped to compensate for variation in measurements due to temperature or the like, as recognized by Harada.

Regarding Claims 3 and 10. Day teaches:
The system of claim 1, or the method of claim 8,
wherein the detectors are arranged on a prover such that: 
a true volume of the prover between D1 and D3 is BPVA (See Fig. 8, para[0026], and para[0031]: Calibrated volume. First, the detector 316 is operable to indicate a volume V.sub.6 with the detector 318.), 
a true volume of the prover between D2 and D4 is BPVB (See Fig. 8, para[0026], and para[0031]: Calibrated volume. Third, the detector 330 is operable to indicate a volume V.sub.7 with the detector 332.), 
a true volume of the prover between D2 and D3 is BPVC (See Fig. 8, para[0026], and para[0031]: Calibrated volume. Fourth, the detector 330 is also operable to indicate a volume V.sub.9 with the detector 318.), 
a true volume of the prover between D1 and D4 is BPVD (See Fig. 8, para[0026], and para[0031]: Calibrated volume. Second, the detector 316 is also operable to indicate a volume V.sub.8 with the detector 332.).
Day is silent as to the language of:
BPVA+BPVB−BPVC−BPVD=0.
Nevertheless Weaver teaches:
BPVA+BPVB−BPVC−BPVD=0 (See Fig. 5 and para[0048] – para0050]: VOL.sub.1+VOL.sub.2=VOL.sub.3+VOL.sub.4.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Day by BPVA+BPVB−BPVC−BPVD=0 such as that of Weaver. Day and Weaver are analogous to the instant application, because all of the references are directed to the same field of endeavor. Weaver teaches, “Embodiments of the invention may also evaluate transducer health, or performance, by evaluating the four displacer detection points (e.g., rising and falling pulse edges) of the pulses provided by two transducers 128 on the prover flow tube 104” (See para[0045]). Weaver further teaches, “By verifying the four metered volumes for proving a flowmeter 12, corrected to base temperature and pressure conditions as outlined in API Standards, to the above relationship, embodiments determine if the detection system is performing within the required repeatability tolerance” (See para[0050]). One of ordinary skill would have been motivated to modify Day, because calculating BPVA+BPVB−BPVC−BPVD=0 would have helped to evaluate transducer health and verify that the prover is preforming within the required repeatability tolerance, as recognized by Weaver.

Claim(s) 6-7, 13-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 20110130997 A1) in view of Weaver (US 20120186323 A1) and Harada et al. (US 20190049001 A1) as applied to claims 1, 8, and 15 above, and further in view of Boyle (US 3120118 A).

Regarding Claims 6, 13, and 19. Day is silent as to the language of:
The system of claim 1, or the method of claim 8, or the non-volatile computer readable medium of claim 15,
wherein the measuring of the measured volumes Va, Vb, Vc, and Vd comprises: 
performing three or more measurements for each flow volume in a forward prover flow direction; and 
determining an average of the three or more measurements as the respective measured volumes Va, Vb, Vc, and Vd.
Nevertheless Boyle teaches:
wherein the measuring of the measured volumes Va, Vb, Vc, and Vd comprises: 
performing three or more measurements for each flow volume in a forward prover flow direction (See Col. 3, line 70 – Col. 4, line 8: causing the free piston to travel first in one direction and then in the opposite direction until a suitable number of readings, for example, at least five, have been made.)); and 
determining an average of the three or more measurements as the respective measured volumes Va, Vb, Vc, and Vd (See Col. 3, line 70 – Col. 4, line 8 and Col. 7, lines 20-25: Average Volume.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Day by performing three or more measurements for each flow volume in a forward prover flow direction; and determining an average of the three or more measurements as the respective measured volumes Va, Vb, Vc, and Vd such as that of Boyle. Day and Boyle are analogous to the instant application, because all of the references are directed to the same field of endeavor. Boyle teaches, “This produces a wearing effect on the elastic member. Also, due to the flexibility of this sealing element, there is no insurance that the signal announcing the .passage of the piston will occur at precisely the same point of passage of this piston each time.” (See Col. 2, lines 1-16). One of ordinary skill would have been motivated to modify Day, because averaging three or more measurements would have helped to compensate for imprecision in measurements, as recognized by Boyle.

Regarding Claims 7, 14, and 20. Day is silent as to the language of:
The system of claim 1, or the method of claim 8, or the non-volatile computer readable medium of claim 15,
wherein the measuring of the measured volumes Va, Vb, Vc, and Vd comprises: 
performing three or more measurements for each flow volume in a reverse prover flow direction; and 
determining an average of the three or more measurements as the respective measured volumes Va, Vb, Vc, and Vd.
Nevertheless Boyle teaches:
wherein the measuring of the measured volumes Va, Vb, Vc, and Vd comprises: 
performing three or more measurements for each flow volume in a reverse prover flow direction (See Col. 3, line 70 – Col. 4, line 8: causing the free piston to travel first in one direction and then in the opposite direction until a suitable number of readings, for example, at least five, have been made.)); and 
determining an average of the three or more measurements as the respective measured volumes Va, Vb, Vc, and Vd (See Col. 3, line 70 – Col. 4, line 8 and Col. 7, lines 20-25: Average Volume.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Day by performing three or more measurements for each flow volume in a reverse prover flow direction; and determining an average of the three or more measurements as the respective measured volumes Va, Vb, Vc, and Vd such as that of Boyle. Day and Boyle are analogous to the instant application, because all of the references are directed to the same field of endeavor. Boyle teaches, “This produces a wearing effect on the elastic member. Also, due to the flexibility of this sealing element, there is no insurance that the signal announcing the .passage of the piston will occur at precisely the same point of passage of this piston each time.” (See Col. 2, lines 1-16). One of ordinary skill would have been motivated to modify Day, because averaging three or more measurements would have helped to compensate for imprecision in measurements, as recognized by Boyle.

Allowable Subject Matter
Claims 4-5, 11-12, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The dependent claims 4, 11 and 17 would be allowable for disclosing:
wherein: 
an uncertainty Ua comprises a maximum expected difference between Va and BPVA; 
an uncertainty Ub comprises a maximum expected difference between Vb and BPVB; 
an uncertainty Uc comprises a maximum expected difference between Vc and BPVC; 
an uncertainty Ud comprises a maximum expected difference between Vd and BPVD; and 
the max uncertainty comprises Ua+Ub+Uc+Ud.

The prior art Day et al. (US 20110130997 A1) teaches determining the uncertainty of individual volumes (See para[0008] and para[0033]). However, Day either singularly or in combination, fails to anticipate or render obvious “the max uncertainty comprises Ua+Ub+Uc+Ud” in combination with all other limitations in the claim as claimed and defined by applicant.
The prior art Harada et al. (US 20190049001 A1) teaches a detection error range for a detection value (See para[0087]). However, Harada either singularly or in combination, fails to anticipate or render obvious “the max uncertainty comprises Ua+Ub+Uc+Ud” in combination with all other limitations in the claim as claimed and defined by applicant.
The prior art Wang (US 20180017428 A1) teaches determining a total measurement uncertainty for the measurement operation using a weighted average formation from the present measurement uncertainties and outputs this total measurement uncertainty (See para[0048]). However, Wang either singularly or in combination, fails to anticipate or render obvious “the max uncertainty comprises Ua+Ub+Uc+Ud” in combination with all other limitations in the claim as claimed and defined by applicant.
Thus, these limitations, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.

The dependent claims 5, 12, and 18 would be allowable for depending from claims 4, 11 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863